Citation Nr: 1126771	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for manic depressive reaction.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to  February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in February 2008.

The Board notes that the appeal was originally characterized as featuring the issue of entitlement to service connection for PTSD, and was recharacterized in the December 2010 supplemental statement of the case to include the issue of entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  As the Veteran was previously denied entitlement to service connection for the specific claimed acquired psychiatric disability of 'manic depressive reaction' in a prior final rating decision, this appeal must include consideration as to whether new and material evidence has been received to reopen that previously denied claim.  The Board has listed and addressed the question concerning new and material evidence as a separate issue for the sake of clarity.

The issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A May 1990 rating decision denied entitlement to service connection for manic depressive reaction; the appellant was notified of her appellate rights, but did not appeal the decision.

2.  In June 2006, the appellant requested that her claim of entitlement to service connection for manic depressive reaction (as an acquired psychiatric disability) be reopened.

3.  Certain evidence received since the May 1990 rating decision is not cumulative of the evidence of record considered at the time of the May 1990 denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for manic depressive reaction, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision denying service connection for manic depressive reaction is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the May 1990 rating decision is new and material in connection with the petition to reopen the claim of entitlement to service connection for manic depressive reaction, and the Veteran's claim of entitlement to service connection for manic depressive reaction has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a May 1990 decision, the RO denied the Veteran's claim of entitlement to service connection for manic depressive reaction.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that although the Veteran had a history of brief group therapy in 1974, there was no significant mention of neuropsychiatric disorder during service and service treatment records were "entirely negative for treatment, diagnosis or findings of a neuropsychiatric disorder while the veteran was on active duty."  The May 1990 rating decision noted that the Veteran was seen in 1979 for psychotherapy regarding marital conflict, but no acquired neuropsychiatric diagnosis was noted.

The Veteran was informed of her appellate rights in connection with this May 1990  denial when the decision was mailed to her in June 1990. The Veteran did not file a notice of disagreement nor otherwise initiated any appeal of the May 1990 decision.  The May 1990 rating decision therefore became final.  38 U.S.C.A. § 7105(c).  38 C.F.R. § 20.1103.

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In June 2006, the appellant submitted a claim of entitlement to service connection for PTSD, which the RO has interpreted and adjudicated during the course of this appeal as essentially a claim of entitlement to service connection for acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  With the claim understood as a claim of entitlement to service connection for an acquired psychiatric disability, the Board finds that the claim encompasses a petition to reopen the prior final denial of entitlement to service connection for manic depressive reaction.

In an April 2007 rating decision, the RO denied the claim.  The December 2007 statement of the case again denied the claim.  A December 2010 supplemental statement of the case denied entitlement to service connection for "acquired psychiatric condition to include PTSD."  Although the statement of the case acknowledges the pertinent May 1990 prior final denial, none of these adjudications contain a clear statement discussing whether new and material evidence was found sufficient to reopen the claim of entitlement to service connection for manic depressive reaction as an acquired psychiatric disorder.  There is no prejudice to the Veteran in the Board considering the question of whether new and material evidence has been submitted, as the Board resolves the question fully in the Veteran's favor.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The May 1990 RO rating decision is the most recent final disallowance of the claim of entitlement to service connection for manic depressive reaction.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in 2006, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denial included service treatment records, and post-service medical records which did not establish "treatment, diagnosis or findings of a neuropsychiatric disorder while the veteran was on active duty."  Subsequent to the time of the May 1990 denial, the Veteran has added new testimony to the record concerning events during service allegedly causative of significant psychiatric trauma related to her claim.  In addition to the previously reported traumatic events involving spousal abuse, the Veteran has now testified to additional such events and details as well as offered testimony describing additional incidents of sexual harassment and abuse including involving servicemen other than her spouse.  The newly reported details include an incident of sexual assault (or possibly attempted rape) by a member of the service that the perpetrator ceased after the Veteran pretended to fall asleep.  Such new testimony is presented in written statements, including those submitted in June 2006 and December 2006.

The Board also notes that the evidence newly added to the claims file after the prior final denial includes a third party witness statement dated in September 2008 that, presumed credible for the purposes of this analysis, supports the Veteran's account of having experienced substantial spousal abuse during her active duty military service.  Additionally, a March 2010 statement from the father of the Veteran's ex-spouse also attempts to corroborate the Veteran's testimony concerning trauma from episodes of spousal abuse during service.  To the extent that the prior final denial did not find evidence demonstrating the occurrence of any event during service causative of psychiatric pathology, the new September 2008 witness statement and the March 2010 statement from the father of the Veteran's ex-spouse present new and material evidence in this case.  The September 2008 witness statement describes that the Veteran was beaten by her spouse during service, that her spouse expressed that he "wished she was dead," and that the Veteran's hair got thin from the trauma of the abuse.  This statement, presumed credible, appears to describe substantial in-service trauma and injury to the Veteran's mental health during military service.  The March 2010 statement is somewhat similarly corroborative of such in-service trauma.  Statements from the Veteran, including those dated in September 2008, relay details of another described traumatic event involving the Veteran's spouse recklessly firing a gun and barely missing the Veteran.

The Board also observes, in passing, that it not clear that the Veteran's service personnel records were included in the claims-file for review at the time of the May 1990 denial, yet the current claims-file contains service personnel records that may be construed as suggesting a decline in the Veteran's performance of service during the final portion of her period of active duty (as discussed in more detail in the remand section, below).  Additionally, the Board observes that new VA treatment records added to the claims file document substantial psychiatric treatment, including with discussion of the Veteran's current symptoms in connection with her report that "she experienced sexual harassment while in the military" (as noted in a May 2008 VA treatment report).

The new evidence submitted since the prior final denial includes evidence, presumed credible for the purposes of this analysis, newly indicates that the Veteran pertinently experienced traumatic sexual harassment and sexual assault during active duty service involving perpetrators and events other than the previously reported incidents involving her spouse at the time.  At the time of the prior final denial, there was no indication of these newly reported traumas such as the sexual assault by a different serviceman.  Additionally, the new evidence includes a new witness account offering corroboration and new details concerning the Veteran's reported spousal abuse.  The Board finds that the new evidence speaks directly to the unestablished factual contention that the Veteran experienced significant trauma during service which may be etiologically significant to the development of a chronic psychiatric disability.

The Board finds that this new evidence must be considered to have presented new and material evidence to the claim of entitlement to service connection for manic depressive reaction.  The absence of evidence showing any incident during service deemed to be indicative of any link between military service and onset of a chronic psychiatric pathology was an essential basis for the prior final denial of the claim of service connection.  The Board views the new evidence as new and material to the Veteran's claim as it includes new information relating to unestablished facts in a manner reasonably supportive of the claim.  The claim has therefore been reopened.  After further development, the underlying merits of the claim will be considered (in connection with the broader claim of entitlement to service connection for an acquired psychiatric disability).

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since it is anticipated that any deficiencies with regard to VCAA notice or the duty to assist the Veteran will be addressed and remedied while on remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for manic depressive reaction (as an acquired psychiatric disability).  To this extent, the appeal is granted, subject to the following remand section of this decision.



REMAND

With regard to the aspect of this appeal involving a claim of entitlement to service connection for PTSD on the basis of in-service personal assault, the Board finds that the claims file contains evidence reasonably suggestive of behavior changes that should be considered by a psychiatric professional to obtain an opinion as to whether the evidence may support the occurrence of the claimed in-service stressor event.

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that in cases of an in-service personal assault, evidence of behavior changes following the claimed assault is one type of relevant evidence.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The Board notes that the Veteran's service personnel records contain performance evaluations showing excellent performance of duty until very late in her period of active duty service.  A November 1980 performance evaluation identified a newly emergent  area of concern and the Veteran had been counseled for difficulties dealing with her co-workers.  The Board further observes that the service treatment records include a May 1979 report that refers to the Veteran having become unhappy with her mess hall job; this follows a February 1979 performance evaluation that appears to reflect that she had been thriving in that duty previously.

The Board finds that a VA examination, with review of all pertinent contents of the claims file, is warranted in this case to obtain an opinion concerning whether any evidence of in-service behavioral changes may corroborate the occurrence of any claimed in-service stressor event.

With regard to the broader issue of entitlement to service connection for an acquired psychiatric disability, the Board further finds that a VA examination is warranted to address the nature and etiology of any current diagnosed psychiatric pathology and to opine as to the likelihood that such is etiologically related to service.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the McLendon criteria are met in this case.  The evidence reflects that the Veteran is currently diagnosed multiple psychiatric pathologies.  The evidence also suggests that the Veteran had potentially pertinent symptomatology and treatment during service which may be etiologically related to the development of psychiatric pathology.  Specifically, the Board notes that the service treatment records show that the Veteran was seen for psychotherapy in June 1979, July 1979, and August 1979; a December 1977 report refers to pre-service psychiatric therapy; and a May 1979 report indicates that the Veteran had anxiety and somatic dysfunction.  The Board views the evidence as suggestive that manifestations of a psychiatric pathology may have manifested during the Veteran's military service, and the Board does not find sufficient medical evidence currently of record to make an informed decision on the claim.

The Board finds that additional development, specifically a VA examination with medical opinion, is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims file and take any appropriate action necessary to ensure that the Veteran has been provided all applicable VCAA notice in this case, including notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).

2.  After completion of the above, the Veteran should be scheduled for a VA PTSD examination.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  The examiner should review the record, to include service personnel records, and offer an opinion as to:

a)  Is there evidence in the claims-file of action or behavioral changes which indicate that it is at least as likely as not (a 50-percent or greater probability) that any claimed in-service assaults occurred?  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran or, rather, on objective contemporaneous evidence in the claims file.

b)  If the examiner concludes that any of the claimed assaults did take place, then the examiner should offer an opinion as to whether the Veteran currently suffers from PTSD which is causally related to such an incident.

A rationale should be provided for all opinions offered.

3.  The Veteran should also be scheduled for an appropriate VA psychiatric examination (this may be accomplished in tandem with the PTSD examination directed above) to determine the nature, extent, and etiology of any current psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should offer an opinion as to whether any current acquired psychiatric diagnosis pre-existed her military service and, if so, whether any such pathology was permanently aggravated during service beyond its natural progression.  If no preexisting chronic disability is found, then the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that any of the Veteran's current psychiatric diagnoses were manifested during active service or otherwise etiologically related to any event during service.  In addressing these matters, the examiner is asked to specifically discuss the Veteran's pertinent service treatment records and service personnel records suggesting possible in-service manifestations of anxiety, somatic dysfunction, performance decline, and psychotherapy consultations.

A rationale should be provided for all opinions offered.

4.  To avoid further remand, the AMC/RO should review the examination report(s) obtained and ensure that the requested findings and opinions have been reported and offered.

5.  Thereafter, the AMC/RO should review the record and readjudicate the issue on appeal.  Unless the benefits sought on appeal are granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


